             Case: fadgm<
AO 245B (Rev. 09/19)
                    6:17-cr-00042-CHB-HAI
                          ;, , C+ o,l Case
                                           Doc #: 89 Filed: 10/20/20 Page: 1 of 8 - Page ID#: 458
                       Sheet I



                                           UNITED STATES DISTRICT COURT
                                          astern District of Kentucky - Southern Division at London

                                                                             )
               UNITED STATES OF AMERICA                                      )           JUDGMENT IN A CRIMINAL CASE
                                    v.                                       )
                                                                             )
                          Jason T.       astenir                             )           Case Number:           6: l 7-CR-042-CHB-0l
                                                                             )           USM Number:            21640-032
                                                                             )
                                                                             )           Jay V . Surgent
                                                                             )           Defendant's Attorney
 THE DEFENDANT:
 ~    pleaded guilty to count(s)     1 3 [DE# 10]
                                     -+- ~ - ~ ~ - - - - - --                -     -    - - - - - - - - - - - - - -- - - - - -- - -
 □ pleaded nolo contendere to co nt(s)
      which was accepted by the co rt.
 D was found guilty on count(s)
      after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

 Title & Section           Nature of ,Offense                                                                                 Offense Ended          Count
   18: 1349 & 1343         Conspirad to Commit Wire Fraud                                                                        01 /2015              1

     7:60 & 13(a)(2)       Commodil s Fraud                                                                                       07/2014               2

  18: l 957(a) & (6)(1)    TransactioL l Money Laundering                                                                         09/19/13              3


        The defendant is scntcnJ es prnvided in pages 2 thrnugh                  _ _8_ _ of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 19 4.

  D The defendant has been found not guilty on count(s)
  D Count(s)                                                      D is       D         are dismissed on the motion of the United States.
                - - - - - - - + -- - - - -- - -

          It is ordered that the de fen ant must notify the United States attorney for this district within 30 days of any change of name, residence,
  or mailing address until all fines, rJstitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
  the defendant must notify the cour and United States attorney of material changes in economic circumstances.

                                                                                 October 13, 2020
                                                                                 Date of Imposition of Judgment

                                                                                        ~ 3 1 ~ ~.)
                                                                                 Signature of Judge

                                                                                 Honorable Claria Horn Boom, U.S . District Judge
                                                                                 Name and Title of Judge


                                                                                                                20,2020
                                                                                                                  I
                                                                                 Date
                 Case:
AO 245B (Rev. 09/19)
                       6:17-cr-00042-CHB-HAI Doc #: 89 Filed: 10/20/20 Page: 2 of 8 - Page ID#: 459
                    Judgment in a Crim nal Case
                        Sheet 2 - lmprisom ent

                                                                                                           Judgment -   Page _ _2_   of   8
 DEFENDANT:                  Jason T. q astenir
 CASE NUMBER:                6:17-CR- 42-CHB-0l

                                                                   IMPRISONMENT

            The defendant is hereby ommitted to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:

       FIFTY-THREE (53) MONT SAS TO EACH OF COUNTS I -3, TO RUN CONCURRENTLY, FOR A TOTAL TERM OF
                                        FIFTY-THREE (53) MONTHS


                The court makes the fol owing recommendations to the Bureau of Prisons:
                That the defendant participate in a job skills and/or vocational training program.
                That the defendant be d signated to FPC Pensacola or FPC Montgomery.




        □       The defendant is reman , ed to the custody of the United States Marshal.


        □       The defendant shall surnlender to the United States Marshal for this district:

            0      at   - - - - --+-- - -           D a.m .        0   p.m.       on _ _ _ _ _ _ __ __

            0      as notified by the U ited States Marshal.


        ~       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            ~      before 2 p.m . on             January 1, 2021

            D      as notified by the U1 ited States Marshal.

            □      as notified by the Pr , bation or Pretrial Services Office.


                                                                        RETURN

  I have executed this judgment as fo lows:




             Defendant delivered on                                                              to

  at                                                      , with a certified copy of this judgment.
        -----------+-----

                                                                                                         UNITED ST ATES MARSHAL


                                                                                 By
                                                                                                      DEPUTY UN ITED ST AT ES MARSHAL
               Case: 6:17-cr-00042-CHB-HAI Doc #: 89 Filed: 10/20/20 Page: 3 of 8 - Page ID#: 460
AO 2458 (Rev. 09/19) Judgment in a Crim nal Case
                     Sheet 3 - Supervisetj Release

                                                                                                       Judgment- Page     3      of       8
 DEFENDANT:                 Jason T.     1   astenir
 CASE NUMBER:               6: 17-CR- 142-CHB-01

                                                        SUPERVISED RELEASE
 Upon release from imprisonment, ou will be on supervised release for a term of:

             THREE (3) YEARS A TO EACH OF COUNTS 1 - 3, TO RUN CONCURRENTLY, FOR A TOTAL TERM OF
                                                              THREE (3) YEARS




                                                       MANDATORY CONDITIONS

   I.   You must not commit anothe federal , state or local crime.
  2.    You must not unl awfully pos ess a controlled substance.
  3.    You must refrain from any u lawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least twq periodic drug tests thereafter, as detennined by the court.
                IX] The above drug te, ing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (Check, if applicable.)
   4.   IX] You must make restitutio4 in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            rest1tut1on. (Check, if app/icafe.J
   5.   IX] You must cooperate in th, collection of DNA as directed by the probation officer. (Check. if applicable.)
   6.   D You must comply with th€ requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation bfficer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a studeni or were convicted of a qualifying offense. (Check, if applicable.)
   7.   D You must participate in a I approved program for domestic violence. (Check, ifapplicable.)

   You must comply with the standa d conditions that have been adopted by this court as well as with any other conditions on the attached
   page .
                Case: 6:17-cr-00042-CHB-HAI Doc #: 89 Filed: 10/20/20 Page: 4 of 8 - Page ID#: 461
AO 245B (Rev. 09/ 19)   Judgment in a Crim(nal Case
                        Sheet 3A - SupervisFd Release

                                          I                                                                Judgment- Page       4      of        8
 DEFENDANT:                  Jason T. ctastenir
                                       I
 CASE NUMBER:                6: 17-CR- 142-CHB-0 1


                                                 STANDARD CONDITIONS OF SUPERVISION

   As part of your supervised releas , you must comply with the following standard conditions of supervision. These conditions are imposed
   because they establish the basic e pectations for your behavior while on supervision and identify the minimum tools needed by probation
   officers to keep informed, report o the court about, and bring about improvements in your conduct and condition.

   1.      You must report to the prob Ition office in the federal judicial district where you are authorized to reside within 72 hours of your
           release from imprisonment, nless the probation officer instructs you to report to a different probation office or within a different time
           frame.
   2.      After initially reporting tot e probation office, you will receive instructions from the court or the probation officer about how and
           when you must report to the probation officer, and you must report to the probation officer as instructed .
   3.      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
           court or the probation officet.
   4.      You must answer truthfully he questions asked by your probation officer.
   5.      You must live at a place app oved by the probation officer. If you plan to change where you live or anything about your living
           arrangements (such as the p~ople you live with), you must notify the probation officer at least IO days before the change . If notifying
           the probation officer in advalnce is not possible due to unanticipated circumstances, you must notify the probation officer within 72
           hours of becoming aware ofia change or expected change.
   6.      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
           take any items prohibited b the conditions of your supervision that he or she observes in plain view.
   7.      You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
           doing so. If you do not hav full-time employment you must try to find full-time employment, unless the probation officer excuses
           you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
           responsibilities), you must nptify the probation officer at least IO days before the change. If notifying the probation officer at least 10
           days in advance is not possi~le due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
           aware of a change or expect d change.
   8.      You must not communicate r interact with someone you know is engaged in criminal activity. If you know someone has been
           convicted ofa felony, you 7 ust not knowingly communicate or interact with that person without first getting the permi ssion of the
           probation officer.
   9.      If you are arrested or questi9ned by a law enforcement officer, you must notify the probation officer within 72 hours.
    I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
           designed, or was modified~ . r, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
   11.     You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
           first getting the permission 9fthe court.
    12 .   If the probation officer dete ines that you pose a risk to another person (including an organization), the probation officer may
           require you to notify the per on about the risk and you must comply with that instruction. The probation officer may contact the
           person and confirm that you have notified the person about the risk.
    13 .   You must follow the instruc ions of the probation officer related to the conditions of supervision .




  U.S. Probation Office Us Only

  A U .S . probation officer has inst cted me on the conditions specified by the court and has provided me with a written copy of this
  judgment containing these conditi ns . For further information regarding these conditions, see Overview of Probation and Supervised
  Release Conditions, available at: . ww.uscourts. ov.



  Defendant's Signature                                                                           Date _ _ __ _ __ _ __ _ _ __
               Case: 6:17-cr-00042-CHB-HAI Doc #: 89 Filed: 10/20/20 Page: 5 of 8 - Page ID#: 462
AO 245B (Rev. 09/19) Judgment in a Crim·nal Case
                     Sheet 3 D - Supervis, d Release

                                                                                               Judgment- Page _ _
                                                                                                                5_      of         8
 DEFENDANT:
 CASE NUMBER:


                                              SPECIAL CONDITIONS OF SUPERVISION
     1. You must submit your rson, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
        1030(e)(l)), other electri nic communications or data storage devices or media, or office, to a search conducted by
        a United States probatio officer. Failure to submit to a search may be grounds for revocation of release. You must
        warn any other occupant that the premises may be subject to searches pursuant to this condition . An officer may
        conduct a search pursuai to this condition only when reasonable suspicion exists that you have violated a condition
        of your supervision and that the areas to be searched contain evidence of this violation. Any search must be
        conducted at a reasonabl time and in a reasonable manner.

     2.   You must provide the pr , bation officer with access to any requested financial information.

     3.   You must not incur new r edit charges or open additional lines of credit without the approval of the probation officer
          unless you are in compli · nee with any installment payment schedule.

     4.   You must refrain from e ,gaging in working in investments in any capacity during the term of supervision, pursuant
          to USSG §5Fl.5.
                Case: 6:17-cr-00042-CHB-HAI Doc #: 89 Filed: 10/20/20 Page: 6 of 8 - Page ID#: 463
AO 245B (Rev. 09/ 19) Judgment in a Crim inal Case
                      Sheet 5 - Criminal jonetary Penal ties

                                          I       .                                                                   Judgment - Page        6       of        8
 DEFENDANT:                  Jason T. astemr
 CASE NUMBER:                6: 17-CR- 42-CHB-01

                                                      CRIMINAL MONETARY PENALTIES

         The defendant must pay the otal criminal monetary penalties under the schedule of payments on Sheet 6.

                     Assessment                         Restitution                       Fine                      AV AA Assessment*            JVTA Assessment**
 TOTALS
                 $ 300.00 ($1 00ICou t)               $ 2,437,875.30                   $ Waived                  $ NIA                      $ NIA

 D The determination ofrestitutio is deferred until                 -   ---
                                                                                       . An Amended Judgment in a Criminal Case (AO 245C) will be entered
        after such determination.

  [X]   The defendant must make rest tution (including community restitution) to the followin g payees in the amount listed below.

        If the defendant makes a parti 1 payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
        the priority order or percenta e payment column below. However, pursuant to 18 U.S.C . § 3664(i), all nonfederal victims must be paid
        before the United States is pa d.

 Name of Payee                                     Total Loss***                               Restitution Ordered                          Priority or Percentage
 Jimmy & Rebecca Winemiller                                $1,966,877.00                                     $1,966,877.00
 Memphis, TN

 Kathryn Dillaha                                               $172,800.00                                       $172 ,800.00
 North Port, FL

 Patrick Indovina                                               $2 1,020.50                                       $21,020.50
 Buckeye, AZ

 Mark Ripka                                                      $7,631.25                                         $7,631.25
 Spanaway, WA

  Chad Ankenbauer                                                $9,535 .50                                        $9,5 35 .50
  Granham, WA

  Patrick Ash                                                   $20,575.00                                        $20,575.00
  Lacey, WA


  TOTALS                                   $ _ _ _ _2__,_,5_6_3'-,0_19_._53_               $ _ _ _ _ _2~
                                                                                                       ,4_3_7,~8_
                                                                                                               75_.3_0_


  0     Restitution amount ordered pu suant to plea agreement $

  D The defendant must pay intere~t on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of te judgment, pursuant to 18 U.S.C. § 36 l 2(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency a1d default, pursuant to 18 U.S .C. § 3612(g).

 [X]    The court determined that the i:lefendant does not have the ability to pay interest and it is ordered that:

        [X]   the interest requirement is waived for the                D       fine     [X]     restitution .

        D     the interest requirement fr the             O     fine        O      restitution is modified as follows:

  * Amy, Vicky, and Andy Child Poiography Victim Assistance Act of 2018, Pub . L. No. 115-299.
  ** Justice for Victims ofTrafficki g Act of 2015, Pub. L. No. 114-22.
  *** Findings for the total amount o losses are required under Chapters 109A, 110, llOA, and 113A of Title                             18 for offenses committed on or
 after September 13, 1994, but b efone April 23, 1996.
              Case: 6:17-cr-00042-CHB-HAI Doc #: 89 Filed: 10/20/20 Page: 7 of 8 - Page ID#: 464
AO 245B (Rev. 09/19) Judgment in a Cri t nal Case
                       Sheet 5B - Criminhl Monetary Penal ties

                                                                                                       Judgment- Page _ _ 7_ _ of      8
 DEFENDANT:                 Jason T. £ astenir
 CASE NUMBER:               6: l 7-CR-042-CHB-Ol

                                                  ADDITIONAL RESTITUTION PAYEES

                                                                                                                                Priority or
 Name of Payee                                                               Total Loss*              Restitution Ordered       Percentage
 Victor Garcia                                                                         $9,070.84                  $9,070.84
 Granham, WA

 Mark Hemley                                                                          $27,312.50                 $27,312.50
 Tacoma, MA

 Daryl McCraney/Towpath                                                                $4,237 .50                 $4,237 .50
 Akron, OH

 James Ross                                                                            $9,535.50                  $9,535 .50
 Granham, WA

  Kevin Muck                                                                           $4,850.00                  $4,850.00
  Redding, CA

  Michael Lamoli                                                                       $3,937.50                  $3,93 7. 50
  Spring Lake, NC

  Alexander Lee                                                                      $3 05 ,6 36.44             S 180,492.2 1
  Mukilteo, WA




 * Findings for the total amount of losses are required under Chapters 109A, 110, 11 0A, and 113A of Title 18 for offenses committed on or after
 September 13, 1994, but before Aprh 23, 1996.
              Case:
AO 245B (Rev. 09/       6:17-cr-00042-CHB-HAI
                  19) Judgment in a Cri ninal Case
                                                              Doc #: 89 Filed: 10/20/20 Page: 8 of 8 - Page ID#: 465
                     Sheet 6 - Schedul of Payments

                                                                                                              Judgment -   Page       8      of         8
 DEFENDANT:               Jason T. \Castenir
 CASE NUMBER:             6:17-CR 042-CHB-0l

                                                          SCHEDULE OF PAYMENTS
   Having assessed the defendant' ability to pay, payment of the total criminal monetary penalties is due as follows:
                                       1
  A     IX!   Lump sum payment of$           2,438 ,175.30          due immediately, balance due

              D     not later than     I                               ,or
              IX!   in accordance w"lth     D        C,   D   D,       D E, or       D F below; or

  B     D     Payment to begin immediately (may be combined with                 D    C,      D     D, or       IX)   F below); or

  C     D     Payment in equal         I                (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                            (e .g. , mo ths or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

  D     D     Payment in equal - - - + - - - - - (e .g. , weekly, monthly, quarterly) installments of $ _ _ __ _ _ over a period of
                           (e.g., mon1ths or years), to commence _ _ _ _ _ (e. g. , 30 or 60 days) after release from imprisonment to a
              tenn of supervision; or

  E     D Payment during the ter of supervised release will commence within          _ _ _ _ _ (e.g. , 30 or 60 days) after release from
              imprisonment. The cot rt will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

  F     0     Special iostrnotions co~a<ding th, payment of odminsl monetary penalties,

        Any outstanding balance oi ed upon commencement of incarceration must he paid in accordance with the Federal Bureau of Prisons'
        Inmate Financial ResponsiJility Program. Any outstanding balance owed upon commencement or supervision shall be paid according
        to a schedule set by subseqJ ent orders of the Court. Criminal monetary penalties arc payable to: Clerk, U. S. District Court, Eastern
        District of Kentucky, 310 S. Main Street, Room 215, London, KY 40741.

        The victims' recovery is li ited to the amount of their loss and the defendant's liability for restitution ceases if and when the victims
        receive full restitution.

        INCLUDE CASE NUMB R WITH ALL CORRESPONDENCE

        Unl ess the court has express ly ord ered otherwise, if this judgment imposes imprisonment, payment of crimina l monetary penalti es is du e during
        the period of imprisonment. Al criminal mon etary penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
        Respon sibility Program, are made to the clerk of the court.

        The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

  D     Joint and Several

       Case Number
       D efendant and Co-Defendant N mes
       (in cluding defendant number)                          Total Amount             Joint and Several Amount       Corresponding Payee, if appropri ate
       6: l 7-CR-042-CHB-01 - Jaso T. Castenir
       6: l 7-CR-036-CHB-Ol -      Rol ey
                                     Scott Phelps             $2,437,875 .30           $2,437,875.30                  See above payees

   D   The defendant shall pay the ost of prosecution.

   D   The defendant shall pay the         llowing court cost(s):

  IX! The defendant shall forfeit th defendant's interest in the following property to the United States:
  Payments shall be applied in the fo lowing order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
   (5) fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs, including cost of
   prosecution and court costs.
